Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings

	The drawings are objected to in that all boxes (101-103) on Figure 1 should be labeled as their functions. Correction is required.

Claim Rejections

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-12 are rejected under 35 USC 102 (a((2) as being anticipated by  Naaman et al (US 2013/0009677).
   Note: The method steps are inherently taught in the apparatus device/limitations in the rejections as follow:
Regarding to claims 1 and 12, Naaman et al  disclose the circuit as shown on Figures 1-7 comprising:
-at least one qubit (12) having a ground state and a plurality of excited states, wherein the plurality of excited states, see Figure 7,  includes a lowest excited state, wherein an energy difference between the ground state and the lowest excited state corresponds to a first frequency, and an energy difference between the lowest excited state and another excited state in the plurality of excited states corresponds to a second frequency;
-an energy dissipation structure (14) configured to dissipate energy transferred to the energy dissipation structure; and

Regarding to claim 6. The apparatus according to claim 1, wherein the filter comprises a band-stop filter or a low-pass filter, see the Abstract. 
Regarding to claim 7, wherein the at least one qubit comprises a superconductive qubit, see the paragraph 0014.
Regarding to claim 8, wherein the another excited state comprises a second lowest excited state of the at least one qubit, see the paragraph 0016.
Regarding to claim 9,  wherein the at least one passband (356) of the filter further comprises a third frequency (transition frequency, see the paragraph 0030) corresponding to an energy difference between two states in the plurality of excited states.
Regarding to claim 10,  wherein the at least one passband of the filter further comprises inherent first plurality of frequencies, wherein each frequency in the first plurality of frequencies corresponds to an energy difference between two consecutive excited states in the plurality of excited states of the at least one qubit. Noted that the passband inherenly comprises a bandwidth which has many frequencies.



Allowable Subject Matter
           Claims 2-5 and 13-16 would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
-wherein the energy dissipation structure comprises at least one nor- mal metal - insulator - superconductor (NIS) junction as combined in claim 2.
- wherein the energy dissipation structure comprises a quantum circuit refrigerator (QCR), wherein the QCR includes a voltage- biased superconductor - insulator - normal metal - insulator - superconductor (SINIS) junction as combined in claim 3.

-wherein the energy dissipation structure is configured to dissipate photon energy transferred to the energy dissipation structure via photon-assisted electron tunnelling in the NIS Junction as combined in claim 5.
-a control unit coupled to the apparatus, wherein the control unit is configured to decouple at least one of the filter or the energy dissipation structure from the at least one qubit in response to a gate operation on the at least one qubit as combined in claims 13-16.

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.


/DINH T LE/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        


.

15. A method for qubit leakage error reduction using at least one apparatus according to claim 1, the 15 method comprising: decoupling at least one of the filter or the energy dissipation structure from the at least one qubit; and performing at least one gate operation on the qubit. 20

16. The method according to claim 15, further comprising recoupling at least one of the filter or the energy dissipation structure to the at least one qubit after the at least one gate operation is performed. 25 30

40

17. The method according to claim 14, wherein the at least one apparatus comprises a plurality of appa- ratuses, the method further comprising: decoupling at least one of the filter or the energy 5 dissipation structure from the at least one gubit in each apparatus in the plurality of apparatuses; and performing at least one multi-qubit gate operation using the at least one gubit in each apparatus in the plurality of apparatuses. 10

18. The method according to claim 17, further comprising recoupling at least one of the filter or the energy dissipation structure to the at least one qubit in each apparatus in the plurality of apparatuses after 15 the at least one multi-qubit gate operation is per- formed.